Citation Nr: 0939500	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his significant other


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to April 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2009, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDINGS OF FACT

1.  The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD most 
closely approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events) for the portion of the appeal period prior to August 
24, 2007.

2.  The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD most 
closely approximated occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships for the 
portion of the appeal period from August 24, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for the Veteran's service-connected PTSD have not 
been met or approximated for the portion of the appeal period 
prior to August 24, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).      

2.  The criteria for an initial evaluation of 50 percent for 
the Veteran's service-connected PTSD have been approximated 
for the portion of the appeal period from August 24, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In December 2005, May 2007, and May 2008 correspondence, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service connection and an increased 
evaluation for his claimed disorder and described the types 
of evidence that the Veteran should submit in support of his 
claim.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claim.  The RO further notified the Veteran 
of the elements of degree of disability and effective date.  
The Federal Circuit has held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, 
the Court drew a distinction between the notice requirements 
for a claim involving an initial disability rating and a 
claim for additional (increased) compensation of an already-
service connected disability and only indicated that the 
notice requirements were relevant to claims for increased 
compensation.  Id.  As the issues on appeal involve 
entitlement to a higher initial rating, the Board finds that 
no discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the April 2006 rating decision, the October 2007 
statement of the case (SOC), and the March 2009 supplemental 
statement of the case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in April 
2006 and March 2009, obtained the Veteran's VA treatment 
records, and associated the Veteran's service treatment 
records (STRs), certified trauma specialist's letters, and 
hearing transcript with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran filed his claim for entitlement to service 
connection for PTSD in December 2005 and was granted a 30 
percent disability rating in an April 2006 rating decision 
effective October 2005.  The Veteran filed a notice of 
disagreement in April 2007, a substantive appeal in November 
2007, and testified at a Travel Board hearing in July 2009.  
He claims both that he minimized his symptoms when discussing 
them with VA examiners and that his symptoms have increased 
in severity since his original rating.  A 30 percent 
disability rating reflects evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

In order for the Veteran to receive the next higher rating of 
50 percent, the evidence must show that his PTSD symptoms 
more closely approximate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is the next possible 
disability rating above 50 percent.  Such a rating is 
appropriate when PTSD symptoms more closely approximate 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
most closely approximated the criteria for a 30 percent 
disability rating for the portion of the appeal period prior 
to August 24, 2007, and a 50 percent disability rating for 
the portion of the appeal period from August 24, 2007.  

To be sure, the Veteran's claims file indicates he began 
treatment for PTSD with an April 2006 compensation and 
pension examination.  At that examination, the Veteran 
reported that he initially felt disappointment upon his 
return home from active military service because he felt he 
was not welcomed back.  This resulted in symptoms of anxiety, 
hyperarousal, and distress, which continued over the years.  
The Veteran also reported that he had difficulty falling 
asleep and experienced interrupted sleep due to various 
reasons a few times each night.  He claimed that he dreamed 
about Vietnam, as well as other traumatic events, about twice 
a week but described them as memories instead of nightmares.  
During the daytime, the Veteran also reported infrequent 
thoughts about his service experiences.  Although he 
generally reported liking people, the Veteran did not have an 
active social life.  He described an exaggerated startle 
response, but no anger problems, hypervigilance, major 
depression or psychotic symptoms, or panic attacks.  Still, 
the examiner noted that anxiety was a problem for the 
Veteran.  Upon examination, the Veteran presented himself as 
a casually dressed, clean, alert individual who was well 
oriented, spoke in a coherent manner with normal tone and 
rate, and made good eye contact.  The examiner found him to 
be intelligent with no psychotic symptoms or suicidal or 
homicidal ideations.  During the examination, the Veteran's 
mood was euthymic with some anxiety and boredom at times, and 
his affect was appropriate.  The examiner further described 
the Veteran as a pleasant individual with a good range of 
affect and mild anxiety.  The Veteran's cognitive functions 
and judgment were both intact, and he was capable of insight.  
Based on this examination, the examiner found that the 
Veteran had social and occupational functioning with some 
difficulty manifested in those areas and in relationships to 
a degree, which was categorized as mild to moderate.

Additionally, the examiner assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 65.  A GAF score of 
61-70 reflects an individual with some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy or theft within the household, but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.

After this examination, the Veteran began treatment at a VA 
medical center.  In a July 2007 PTSD screen, the Veteran 
reported nightmares to a staff nurse.  He also reported that 
he tried hard not to think about his stressor or tried to 
avoid situations that reminded him of it; was constantly on 
guard, watchful, or easily started; and felt numb or detached 
from others, activities, or his surroundings.  The Board 
finds that, based on these records, the Veteran's symptoms do 
not meet or approximate the criteria for a 50 percent 
disability rating for the portion of the appeal period prior 
to August 24, 2007.

However, the Veteran's symptoms worsened as he continued 
treatment.  On August 24, 2007, he had his second psychiatry 
consult.  While many of his symptoms remained the same, he 
now reported nightmares twice a week and had a restricted 
affect.  His GAF score was also reduced to 60.  A GAF score 
of 51-60 is appropriate where there are moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  In November 2007, the 
Veteran's affect was also restricted and his mood was 
irritable.  The treating physician assigned a GAF score of 60 
and noted that the Veteran's symptoms were related to his 
alcohol consumption.  The Board notes, nonetheless, that a 
later compensation and pension examination related the 
Veteran's alcohol consumption to his PTSD.  By December 2007, 
the Veteran reported feeling jittery for months, but was 
otherwise alert, groomed, and oriented.    

In response to his claim for a higher initial evaluation, VA 
afforded the Veteran with a second compensation and pension 
examination in March 2009.  The examiner noted that the 
Veteran's non-PTSD symptoms included consuming 10 to 12 beers 
a day, decreased sleep, waking frequently, nightmares once a 
week, sadness over his son's death, decreased motivation, 
anxiety, and palpitations when he became angry.  However, the 
examiner did not expound on why these symptoms were not 
related to the Veteran's PTSD.  This is perplexing 
considering that the examiner reported that the Veteran's 
alcohol abuse was a way to cope with his PTSD symptoms.  
Otherwise, the Veteran reported a suicide attempt back in 
1972.  The examiner further noted a restricted affect and 
anxious mood, while remarking that the Veteran's sleep 
impairment interferes with his daily activity because he 
wakes frequently in the night.  The Veteran claimed to have 
fair impulse control but reported panic attacks once a week.  
When these attacks occurred, they caused a desire to drink 
alcohol.  Overall, the examiner found that the Veteran's PTSD 
symptoms did not cause a problem with activities of daily 
living.  Moreover, the examiner noted that the Veteran 
persistently reexperienced his traumatic event as manifested 
by recurrent and intrusive distressing recollections of the 
event, including images, thoughts, or perceptions, recurrent 
distressing dreams, intense psychological distress at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event, and physiological 
reactivity on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event.  He 
also persistently avoided stimuli associated with the trauma 
and numbing of his general responsiveness by trying to avoid 
thoughts, feelings, or conversations associated with the 
trauma, avoiding activities, places, or people that aroused 
recollections of the trauma, demonstrated a markedly 
diminished interest or participation in significant 
activities, felt detached and estranged from others, had a 
restricted range of affect, and a sense of a foreshortened 
future.  As for the Veteran's increased arousal, he 
complained of difficulty falling or staying asleep, 
irritability or outbursts of anger, hypervigilance, and an 
exaggerated startle response.  The examiner described these 
symptoms as chronic and reported that the Veteran isolates 
himself, drinks to deal with his symptoms, and is irritable 
and anxious because of stress exposure.  Finally, the 
examiner noted that the Veteran has had problems in 
relationships due to his PTSD symptoms of irritability and 
alcohol abuse and that his leisure activities were also 
affected by his experiences in Vietnam and intrusive 
thoughts.  Based on this examination, the Veteran was 
assigned a GAF score of 50.  A score of 41-50 is assigned 
where there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

In addition to medical evidence, the record also contains 
probative lay evidence.  At the July 2009 Travel Board 
hearing, the Veteran testified that since he received his 30 
percent disability rating, he has become more jumpy, 
startled, and panicked.  He said that he feels he gets upset 
more and has started to stutter.  His significant other added 
that the she sees him continually panic at hundreds of 
insignificant things all day long and confirmed that he is 
easily irritated.  She also testified that she has observed 
the Veteran's bad flashbacks.  The Veteran's significant 
other also claimed that the Veteran has an imaginary friend 
named Howe.  Furthermore, the Veteran described his 
survivor's guilt stemming from the death of his entire squad 
when he was not with them.  The hearing testimony also 
corroborated the Veteran's panic attacks, which the Veteran 
claimed occurred twice a week and his significant other 
claimed occurred daily.
  
The Veteran also submitted several reports from S.R., a 
certified trauma specialist and "PTSD expert."  These 
included various psychomotor test results for diagnosing 
PTSD.  The Veteran has already been service-connected for 
PTSD.  S.R. contends that the Veteran has severe PTSD and 
that the number and intensity of PTSD symptoms were at least 
equivalent to a 50 percent disability rating.  The Board 
notes that S.R. is not reported to be a psychiatrist or 
psychologist.  Moreover, the Board notes that S.R.'s 
characterization of the Veteran's PTSD as 'severe' is not on 
its own determinative of the nature and extent of the 
Veteran's psychiatric condition, particularly where, as here, 
the Veteran's overall symptoms on VA examination demonstrate 
a lesser degree of disability for a portion of the appeal 
period.  See 38 C.F.R. § 4.126(a) (2008).  The use of 
terminology such as "mild," "moderate," and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2008).  Further, S.R.'s reports do not 
contain the information and specific findings necessary to 
determine the appropriate disability rating in this case in 
light of the applicable diagnostic criteria.  That is, S.R. 
failed to address the affect the Veteran's PTSD has on his 
occupational and social functioning.  In this case, the Board 
finds that the VA examiners, physicians whose opinions were 
made in accordance with DSM-IV criteria after examination and 
review of the Veteran's record and which contain more 
specific findings, are more probative of the degree and 
severity of the veteran's PTSD.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).  The Board 
also finds that S.R.'s opinion as to the level of the 
Veteran's PTSD is insufficient for evaluating the level of 
disability for VA rating purposes.

Thus, the overall disability picture associated with the 
Veteran's PTSD as shown by the probative evidence of record 
most closely approximates occupational and social impairment 
with reduced reliability and productivity for the portion of 
the appeal period from August 24, 2007.  However, the 
disability picture most closely approximates the criteria 
associated with the currently assigned 30 percent disability 
rating, representing occupational and social impairment with 
occasional decreased in work efficiency and intermittent 
periods of inability to perform occupational tasks, for the 
portion of the appeal period prior to August 24, 2007.  
Therefore, while the Veteran is entitled to a higher rating 
of 50 percent from August 24, 2007, the preponderance of the 
evidence weighs against the assignment of a higher initial 
rating for the Veteran's PTSD prior to August 24, 2007, on a 
schedular basis.  It necessarily follows that a 70 percent 
disability rating is also not warranted.

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C. § 5107(b), the benefit of the doubt 
is to be resolved in the claimaint's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, there is 
not an approximate balance of positive and negative evidence 
for a higher initial rating of PTSD, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
 
  
ORDER

1.  Entitlement to an initial evaluation higher than 30 
percent for service-connected posttraumatic stress disorder 
is denied for the portion of the appeal period prior to 
August 24, 2007.

2.  Entitlement to an initial evaluation of 50 percent for 
service-connected posttraumatic stress disorder is granted 
for the portion of the appeal period from August 24, 2007.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


